Citation Nr: 1108597	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  05-14 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active service from January 1988 to April 1988 and from March 1989 to September 1991.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for asthma.  The case was subsequently transferred to the Wichita, Kansas RO.  

In May 2007 and March 2010, the Board remanded the issue to the RO for further evidentiary development.  The requested development has been accomplished and the case has been returned for appellate review.

The Board notes that in the May 2007 decision, the Board also, in relevant part, denied service connection for a back disability.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Order, the Court granted the parties Joint Motion for Remand, vacated the portion of the Board's May 2007 decision that denied service connection for a back disability and returned the matter to the Board.  In the March 2010 decision, the Board again denied the claim.  Hence, the issue is no longer in appellate status, and the Board will not address the matter in this decision.  

The Board also notes that in the May 2007 decision, the Board remanded the issue of entitlement to service connection for a psychiatric disability other than a personality disorder, to include depression and bipolar disorder.  In a November 2010 rating decision, the RO granted service connection for bipolar disorder and assigned a 10 percent rating for the disability effective April 21, 2003, a 100 percent rating based on a period of hospitalization from May 15, 2006 through June 30, 2006, and continued the 10 percent rating from July 1, 2006.  This is considered a full grant of the benefit sought on appeal and the issue is no longer in appellate status.  It will not be addressed herein.  

FINDINGS OF FACT

1.  The Veteran was sound upon his entrance in service.  

2.  There is no demonstration by competent clinical evidence or competent and credible lay evidence that the Veteran has asthma that is causally related to active military service.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a June 2003 letter, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  In a June 2007 letter, issued after the rating decision on appeal, he was also advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notices discussed above complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claim.  Moreover, following the notice, the RO readjudicated the appeal, most recently in a November 2010 supplemental statement of the case.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  

Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and the Veteran has not pointed out any specific deficiency to be corrected.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, post service VA and private treatment records, the relevant VA examination report, and the Veteran's statements.  Moreover, the examination report is adequate for adjudication purposes, as it was based on a thorough clinical evaluation, and was predicated on a review of the claims file, the pertinent evidence of record, and the Veteran's statements.  Additionally, a rationale was provided for the opinions proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the Board's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010).  In order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence (1) that a veteran's disability existed prior to service, and (2) that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The record reflects, that on a report of medical history taken in conjunction with his December 1987 entrance examination, the Veteran reported a history of asthma.  However, he noted that he no longer had the disease and that his last attack had been when he was three years old.  Entrance examination did not reveal any significant respiratory symptoms or conditions and he was accepted for service.  In July 1989, he was seen for complaints of shortness of breath while running.  He denied chest pain and wheezing.  The examiner's assessment was rule out exercise induced asthma.  He was provided an inhaler and advised to stop smoking.  In his report of medical history completed in July 1991, the Veteran again noted a history of asthma.  He also noted that he was in good health and was not taking any medications at the time.  Upon examination in July 1991, no chronic respiratory disabilities, including asthma, were indicated.  It was noted that he continued to smoke.  

The Veteran was afforded a VA respiratory examination in August 2010.  After a thorough clinical evaluation and a full review of the claims file, the examiner concluded that there was no clear and unmistakable evidence that asthma preexisted military service or was present at the time of the Veteran's entry in service.  Hence, the presumption of soundness attaches.  Nevertheless, the examiner also concluded that the Veteran did not currently have asthma.  The examiner noted that there were no notations in the clinical records showing that the Veteran had been diagnosed with asthma; he only experienced one episode of exercise-induced asthma in service and was seen for complaints of bilateral wheezing in May 2005.  However, a subsequent evaluation and chest X-ray were normal.  Consequently, the Board finds that in the absence of a currently diagnosed disability, the claim cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  

In this regard, the Board observes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Here, the lack of clinical evidence reflecting treatment pertaining to asthma from the time of the Veteran's discharge from service in 1991 to the present, when considered in conjunction with the fact that the Veteran's service medical records show an isolated instance of exercise induced asthma are against his claim for service connection.  

In reaching its decision, the Board has considered the Veteran's statements.  The Board finds that the Veteran is competent to report that he continues to experience shortness of breath, wheezing, etc.  However, he is not competent to diagnose himself with asthma.  See, Espiritu, supra.  Moreover, the Board finds that the Veteran is less than credible as the assertions are not only unsupported later statements made in conjunction with a claim for VA compensation benefits, but are also in direct contrast with more contemporaneous objective clinical evidence.  In this regard, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  The evidence clearly denotes no documented complaints related to asthma or clinical findings consistent with a diagnosis of chronic asthma.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for asthma.  Hence, the claim is denied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for asthma is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


